                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        :   Case No. 3:94cr25

                      Plaintiff,                 :   JUDGE WALTER H. RICE

               vs.                               :

PHILLIP A. GARRISON (A598097),                   :

                  Defendant.           :
______________________________________________________________________________

      DECISION AND ENTRY OVERRULING DEFENDANT’S MOTION FOR
      COMPASSIONATE RELEASE (DOC. #27), BUT SUSTAINING SAID
      MOTION CONSTRUED AS MOTION TO REMOVE FEDERAL DETAINER;
      REASONING SET FORTH; WARRANT ISSUED SEPTEMBER 16, 2009
      (DOC. #25), WITHDRAWN AND DETAINER AGAINST DEFENDANT
      ORDERED REMOVED; REQUEST OF UNITED STATES MARSHALS
      SERVICE; DIRECTIVE TO DEFENDANT
______________________________________________________________________________

       Defendant has filed a Motion for Compassionate Release (Doc. #27). Said motion is

OVERRULED. However, the aforementioned motion, construed as one for removal of federal

detainer, is SUSTAINED. The Court’s reasoning is set forth below.

       Defendant is on Supervised Release with this Court, a status that began December 21,

2007. Under date of September 16, 2009, a Petition was filed directing Defendant to show cause

why that status should not be revoked (Doc. #24). The sole allegation in the Petition was that

Defendant had been convicted of numerous state offenses for which he had been sentenced and

was already serving said sentence in state prison. Rather than bringing Defendant back to this

federal court to proceed on the above-referenced Petition, the Court opted to file an Arrest

Warrant as a detainer with the Ohio Department of Rehabilitation and Corrections (“ODRC”).

That Warrant has served as a detainer against Defendant since its issuance on September 16,

2009 (Doc. #25). Given that Defendant is due to be released from state custody on January 28,
2022, upon the expiration of his sentence, this Court wishes to withdraw the aforesaid Warrant,

thus removing the detainer against Defendant presently lodged against him and, accordingly,

making him available for whatever privileges he might have, pursuant to Ohio Department of

Rehabilitation and Correction’s rules and regulations during his last six months of confinement.

In short, the federal detainer, having been removed, should no longer act as a bar toward the

Defendant receiving any halfway house time that the ODRC feels to be warranted in Defendant’s

case.

        It is the request of this Court that the United States Marshals Service verify, with

Defendant’s present place of confinement, that said Warrant has been canceled and the detainer

removed.

        Once this Defendant is released, either to the community upon the expiration of his

sentence, or, to a halfway house designated by the ODRC, he is to contact, within twenty-four

hours’ time, by email or telephonically, Ms. Melissa Dues, Supervisory United States Probation

Officer, 200 W. Second Street, Room 702, Dayton, Ohio 45402, 937-512-1450. Ms. Dues will

see to it that Mr. Garrison is assigned a Probation Officer who will then contact Mr. Garrison and

set up a procedure by which Defendant and his newly designated Probation Officer can meet,

either in person or telephonically.


                                                                                    (tp - per Judge Rice authorization after
                                              ________________________________________
                                                                           his review)
July 8, 2021                                  WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of record
Melissa Dues, U.S. Probation Officer
U.S. Marshal
Records Section, Lake Erie Correctional Institution, 501 Thompson Road Conneaut, OH 44030



                                                  2
